Citation Nr: 1429420	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-00 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral patellofemoral pain syndrome, to include as secondary to service-connected bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Mary Ann Royle, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1986 to July 1989, and with the United States Coast Guard from May 1992 to June 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for patellofemoral pain syndrome.

The appeal was remanded in August 2010 for further development.  

A hearing was held in August 2010.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has requested a travel board hearing, which was held in October 2010.  He officially changed representation on March 5, 2014 (See VA Form 21-22A Virtual VA Doc I.D. 44086444335).  Because failure to afford the Veteran and his newly retained attorney a requested hearing would constitute a denial of due process and result in any Board decision being vacated, 38 C.F.R. § 20.904 (a) (2013), this matter must be addressed before the Board promulgates a decision.  This case must be remanded to afford the Veteran and his attorney the opportunity to appear at such a hearing following all appropriate procedures.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements to schedule the Veteran for hearing before the Board at the local RO in accordance with applicable procedures.  The Veteran and his new representation should be notified of the time and place to report for the hearing.

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, he and his attorney should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



